Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims have been renumbered as shown below:

Claim 1 is not renumbered
Claim 6 has been renumbered as claim 2
Claims 21 - 25 have been renumbered as claims 3 - 7 respectively
Claims 8 - 13 are not renumbered
Claims 26 - 32 have been renumbered as claims 14 - 20 respectively

Response to Amendment
Applicant’s amendment filed 7/12/2022 has been fully considered and as a result claims 1, 6, 8 - 13, 21 - 32 are now allowed.
	 

Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 7/12/2022, page 10, last paragraph)  and discussed in the Telephone Interview (EXIN 7/14/2022) the prior art of record, including Harrison and Frolov fail to teach or suggest:

“an electrical conductor target resiliently biased away from an inductive proximity sensor, wherein the electrical conductor target is moveable towards the inductive proximity sensor in response to a force from a ligature on the anti-ligature device, and wherein the inductive proximity sensor is configured to detect when a separation distance between the electrical conductor target and the inductive proximity sensor is greater than a predetermined threshold distance to thereby.”
Claims 1, 6, 8 - 13, 21 - 32 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIEH M. FAN can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/
Primary Examiner, Art Unit 2632